Shughart, P. J.,
A review of the proceedings in the above action in divorce reveals that the complaint was filed August 29,1959, and that service upon defendant was made by the sheriff of Dauphin County on October 1,1959, without reinstatement. When action is commenced by the filing of a complaint the 30 days within which the process must be served as provided by Pa. R. C. P. 1009 begins from the date of the filing of the complaint: 1 GoodrichAmram, Procedural Rules Service, §1009 (a)-1. It is therefore apparent that at the time the complaint was served its legal efficacy had expired. The service of the complaint after the expiration of the 30 days did not give this court jurisdiction over defendant: 1 Goodrich-Amram, Procedural Rules Service, §1010 (d)-l.
Since jurisdiction over defendant can be acquired we shall not dismiss the complaint, but refer it back to the master for further action.
And now, January 25, 1960, at 10:30 a. m., for the reasons given in the above captioned matter it is referred back to the master for further action.